DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 9 August 2022, which papers have been made of record.
Claims 1-13 and 15-39 have been presented for examination, of which claims 16-17, 24-32, and 34-39 have been withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13, 15, 18-23, and 33
Claims 1-13, 15, 18-23, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent 9,249,904 to Duquette et al. (hereinafter “Duquette”).
Regarding claim 1, Duquette discloses a junction, comprising: a first member (28), the first member formed of a first material (see Col. 5, lines 46-48); a second member (24) overlapping with the first member (see Fig. 2A), the second member formed of a second material (see Col. 5, lines 46-48), the first and second members defining an overlapping space (see Fig. 2A; section A-A); and an expanded metal joint (26a) located in at least a portion of the overlapping space (see Fig. 2A).
Duquette does not explicitly disclose that an overlap distance between the first member and the second member is less than 120 cm, however the MPEP instructs that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distance from the prior art device.” (see MPEP 2144.04(IV)(A)).  It would have been within the level of ordinary skill in the art for one having ordinary skill in the art to modify the device taught by Duquette to provide the overlap distance of less than 120 cm, without modification of the functionality of the product.
Duquette does not explicitly disclose that the expanded metal has expanded in response to hydrolysis.  However, the MPEP instructs the examiner that “[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (See MPEP 2113(I)).  While Duquette does not disclose that the expanded metal is formed by expanding metal in response to hydrolysis, the expanded metal formed is understood to be the same or obvious as expanded metal formed in response to hydrolysis.
Duquette teaches the limitations of claim 1.
Regarding claim 2, Duquette teaches the limitations of claim 1, and further Duquette teaches that the expanded metal joint (26a) generally fills the overlapping space (see Fig. 2A section view).  The examiner notes that Duquette teaches that the metal layer 26 can completely surround the inner tubular member 24 (see Col. 6, lines 42-43) and that it is contemplated that a small portion of the inner tubular member (24) may not be surrounded (see Col. 6, lines 46-51), such as 1 degree or 20 degrees of the inner tubular member.  The examiner understands a scenario where 20 degrees of the inner tubular member is not surrounded to mean 5% of the space surrounding the inner member is not filled, or phrased differently that 95% of the space surrounding the inner member is filled.  95% is understood to read on “at least 20 percent” as described in the Specification at paragraph [0022])
Regarding claim 3, Duquette teaches the limitations of claim 1, and further Duquette teaches that the expanded metal joint (26a) substantially fills the overlapping space (see Fig. 2A section view). The examiner notes that Duquette teaches that the metal layer 26 can completely surround the inner tubular member 24 (see Col. 6, lines 42-43) and that it is contemplated that a small portion of the inner tubular member (24) may not be surrounded (see Col. 6, lines 46-51), such as 1 degree or 20 degrees of the inner tubular member.  The examiner understands a scenario where 20 degrees of the inner tubular member is not surrounded to mean 5% of the space surrounding the inner member is not filled, or phrased differently that 95% of the space surrounding the inner member is filled. 95% is understood to read on “at least 50 percent” as described in the Specification at paragraph [0022])
Regarding claim 4, Duquette teaches the limitations of claim 1, and further Duquette teaches that the expanded metal joint (26a) excessively fills the overlapping space (see Fig. 2A; expanded metal extends out of overlapping space as shown). The examiner notes that Duquette teaches that the metal layer 26 can completely surround the inner tubular member 24 (see Col. 6, lines 42-43) and that it is contemplated that a small portion of the inner tubular member (24) may not be surrounded (see Col. 6, lines 46-51), such as 1 degree or 20 degrees of the inner tubular member.  The examiner understands a scenario where 20 degrees of the inner tubular member is not surrounded to mean 5% of the space surrounding the inner member is not filled, or phrased differently that 95% of the space surrounding the inner member is filled.  95% is understood to read on “at least 75 percent” as described in the Specification at paragraph [0022])
Regarding claim 5, Duquette teaches the limitations of claim 1, however Duquette does not explicitly disclose that the expanded metal joint has a volume of no more than 25,000 cm3. Duquette is silent regarding the volume of the expanded metal joint.  The MPEP instructs that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distance from the prior art device.” (see MPEP 2144.04(IV)(A)).  It would have been within the level of ordinary skill in the art for one having ordinary skill in the art to modify the device taught by Duquette to provide expanded metal having a volume within the claimed range, without modification of the functionality of the product.  Thus, Duquette teaches the limitations of claim 5.
Regarding claim 6, Duquette teaches the limitations of claim 1, however Duquette does not explicitly disclose that the expanded metal joint has a volume of no more than 31.5 to 5,813 mm3. Duquette is silent regarding the volume of the expanded metal joint.  The MPEP instructs that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distance from the prior art device.” (see MPEP 2144.04(IV)(A)).  It would have been within the level of ordinary skill in the art for one having ordinary skill in the art to modify the device taught by Duquette to provide expanded metal having a volume within the claimed range, without modification of the functionality of the product.  Thus, Duquette teaches the limitations of claim 6.
Regarding claim 7, Duquette teaches the limitations of claim 1, however Duquette does not explicitly disclose that the expanded metal joint has a volume of no more than 4,282 to 96,700 mm3. Duquette is silent regarding the volume of the expanded metal joint.  The MPEP instructs that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distance from the prior art device.” (see MPEP 2144.04(IV)(A)).  It would have been within the level of ordinary skill in the art for one having ordinary skill in the art to modify the device taught by Duquette to provide expanded metal having a volume within the claimed range, without modification of the functionality of the product.  Thus, Duquette teaches the limitations of claim 7.
Regarding claim 8, Duquette teaches the limitations of claim 1, and further Duquette teaches that the first member (28) and the second member (24) are a first tubular and a second tubular (see Fig. 2A).
Regarding claim 9, Duquette teaches the limitations of claim 8, and further Duquette teaches that the first tubular has a first wall thickness (see Fig. 2A; section view) proximate the overlapping space (see Fig. 2A) and the second tubular has a second wall thickness (see Fig. 2A; section view) proximate the overlapping space (see Fig. 2A) and further wherein the first wall thickness and the second wall thickness are no more than 5.0 cm (0.015 inches is 0.0381 cm; see Col. 6, lines 1-2).
Regarding claim 10, Duquette teaches the limitations of claim 8, and further Duquette teaches that the first tubular has a first wall thickness (see Fig. 2A; section view) proximate the overlapping space (see Fig. 2A) and the second tubular has a second wall thickness (see Fig. 2A; section view) proximate the overlapping space (see Fig. 2A) and further wherein the first wall thickness and the second wall thickness are no more than 1.25 cm (0.015 inches is 0.0381 cm; see Col. 6, lines 1-2).
Regarding claim 11, Duquette teaches the limitations of claim 8, and further Duquette teaches that the expanded metal joint (26a) is positioned proximate an end of the first member or second member (see Fig. 2A).
Regarding claim 12, Duquette teaches the limitations of claim 11, and further Duquette teaches the first tubular has a first inside diameter (see Fig. 2A; detail C) proximate the overlapping space (at 26a) and the second tubular (see Fig. 2A; detail C) has a second inside diameter (see Fig. 2A).
Regarding claim 13, Duquette teaches the limitations of claim 11, and further Duquette teaches the first tubular has a first inside diameter (see Fig. 2A; detail C) proximate the overlapping space (at 26a) and the second tubular (see Fig. 2A; detail C) has a second inside diameter (see Fig. 2A) proximate the overlapping space (at 26a), and further wherein the expanded metal joint (26a) is positioned less than a distance from the end of the first tubular (28) or second tubular (24).  Duquette does not explicitly disclose that the distance is equal to or less than two times the first inside diameter, however the MPEP instructs that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distance from the prior art device.” (see MPEP 2144.04(IV)(A)).  It would have been within the level of ordinary skill in the art for one having ordinary skill in the art to modify the device taught by Duquette to provide the expanded metal joint less than a distance equal to two times the first inside diameter, without modification of the functionality of the product.  Thus, Duquette teaches the limitations of claim 13.
Regarding claim 15, Duquette teaches the limitations of claim 1.  Duquette does not explicitly disclose that an overlap distance between the first member and the second member is less than 10 cm, however the MPEP instructs that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distance from the prior art device.” (see MPEP 2144.04(IV)(A)).  It would have been within the level of ordinary skill in the art for one having ordinary skill in the art to modify the device taught by Duquette to provide the overlap distance of less than 10 cm, without modification of the functionality of the product.  Thus, Duquette teaches the limitations of claim 15.
Regarding claim 19, Duquette teaches the limitations of claim 1, and further Duquette teaches that the first member (28) has a length and the second member (24) has a length (See fig. 2A), and wherein at least a portion of the expanded metal joint (26a) is parallel with the length (see Fig. 2A).
Regarding claim 20, Duquette teaches the limitations of claim 19, and further Duquette teaches that at least a portion of the expanded metal joint (26a) is angled with the length (see Fig. 2A; parallel or collinear is a zero angle).
Regarding claim 21, Duquette teaches the limitations of claim 1, and further Duquette teaches that the first member (28) has a length and the second member (24) has a length (see Fig. 2A), and wherein at least a portion of the expanded metal joint (26a) is angled relative to the length (see Fig. 2A; parallel or collinear is a zero angle).
Regarding claim 22, Duquette teaches the limitations of claim 1.  Where the expanded metal joint is formed by a technique other than hydrolysis, such as mechanical slitting, the remaining expanded metal could be fairly construed as residual unreacted metal.
Regarding claim 23, Duquette teaches the limitations of claim 1, and further Duquette teaches that the expanded metal joint (26a) is a single step expanded metal joint (see Fig. Fig. 2A).
Regarding claim 33, Duquette teaches the limitations of claim 1, and further Duquette teaches that the first material and the second material are different materials (see Col. 6, lines 60-65).
Alternatively claim 1, and Claim 18
Regarding claim 1, Duquette discloses a junction, comprising: a first member (28), the first member formed of a first material (see Col. 5, lines 46-48); a second member (22) overlapping with the first member (see Fig. 2A), the second member formed of a second material (see Col. 5, lines 46-48), the first and second members defining an overlapping space (see Fig. 2A; section A-A); and an expanded metal joint (26a) located in at least a portion of the overlapping space (see Fig. 2A).
Duquette does not explicitly disclose that an overlap distance between the first member and the second member is less than 120 cm, however the MPEP instructs that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distance from the prior art device.” (see MPEP 2144.04(IV)(A)).  It would have been within the level of ordinary skill in the art for one having ordinary skill in the art to modify the device taught by Duquette to provide the overlap distance of less than 120 cm, without modification of the functionality of the product.
Duquette does not explicitly disclose that the expanded metal has expanded in response to hydrolysis.  However, the MPEP instructs the examiner that “[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (See MPEP 2113(I)).  While Duquette does not disclose that the expanded metal is formed by expanding metal in response to hydrolysis, the expanded metal formed is understood to be the same or obvious as expanded metal formed in response to hydrolysis.
Duquette teaches the limitations of claim 1.
Regarding claim 18, Duquette teaches the limitations of claim 1, and further Duquette teaches including an elastomeric sealing member (24; see Col. 5, lines 49-57) positioned in the overlapping space.  The first member may be construed as member 28 and the second member may be construed as member 22, such that the expanded metal 26a and member 24 are both within the overlapping space.  
Response to Arguments
Specification
Applicant's arguments filed 9 August 2022 have been fully considered but they are not persuasive.
Applicant’s asserts that they prefer to group the drawings as drafted for clarity reasons.
The examiner’s previously presented objections to the Brief Description of Drawings were presented because the groupings presented by Applicant do not provide clarity, and instead offer substantial opportunity for confusion. In particular, listing “Figures 2A through 16C” does not imply or allow one reading the patent to reasonably infer how many Figures are presented in the group.  
Claim Rejections - 35 USC § 112
Applicant’s arguments, see Response, filed 9 August 2022, with respect to the rejections of claims 2-4 and 20-21 under 35 USC 112, second paragraph have been fully considered and are persuasive and as such, the rejection has been withdrawn. 
The examiner notes that Applicant asserts that the relative terms recited in claims 2-4 have been provided with definitions in the specification.  The examiner has thus presented clarifying remarks in the art rejections below explaining how the previously cited Figures illustrate generally, substantially, and excessively filled space.
The amendments to claims 20 and 21 address the examiner’s previously presented rejections with respect to antecedent basis.
Claim Rejections - 35 USC § 103
Applicant's arguments filed 9 August 2022 have been fully considered but they are not persuasive.
Claims 1-15, 18-23, and 33 were previously rejected over Duquette.
Applicant has amended claim 1 and appears to have incorporated the limitations of previous claim 14 into claim 1, cancelling claim 14.
Applicant asserts that Duquette fails to teach or suggest the limitations of claim 1.  Applicant asserts that the claimed overlap distance is not taught or suggested, as might be used in a joint.  Applicant asserts that selection of an overlap distance is more than an obvious design choice and more than the only difference between the prior art and the claims.  Applicant asserts that Duquette is not directed to a junction or a joint, as the term is known in the art and claimed.  The Response does not appear to clarify how the term is known in the art.
The examiner respectfully disagrees.  The device taught by Duguette includes an outer tube (e.g. 28; see Fig. 2A), an inner tube (e.g. 24; see Fig. 2A), an overlapping space between the two tubes (see Fig. 2A), and expanded metal (26a) between the two tubes.  If Applicant’s arguments are understood to require that the expanded metal material requires more than that the expanded metal material is located intermediate between the inner tube and the outer tube, and is, for example, connected to each of the inner tube and the outer tube, Duquette teaches such (see Col. 9, lines 31-34).  The expanded metal material is understood by the examiner to be joined to both the inner tube and the outer tube.
Applicant next asserts that Duquette is directed to an energy dissipation tube.  Applicant asserts that such a tube would not have an overlap distance between the first member and the second member that is less than 120 cm, but would have its conductive layer extend along the entire length of the dissipation tube.
The examiner respectfully disagrees.  Even if Applicant’s assertion about the entire length of the tubular assembly of Duquette is true, the examiner understands the limitation to require that the overlap distance between the outer tube and the inner tube to be a function of length of the tube.  It would still be within the level of ordinary skill in the art to provide tubular members having a length of 120 cm or less, such that any combination of the two tubular members of Duquette with one another would have an overlap distance of less than 120 cm.  While Duquette teaches an exemplary length, it also teaches that a tubing cutter can be used to remove one or more layers of the tubing (see step S74; Col. 9, lines 46-49), such that one having ordinary skill in the art would reasonably expect that the length of either inner tubular member or outer tubular member can be cut shorter than the exemplary length, and thus reasonably expect that the combination of tubular members could have a length lying within the claimed overlap length.
Applicant asserts that claims 1-5, 18-23, and 33 are allowable.
The rejection of amended claim 1 is maintained.
In view of Applicant’s assertions regarding claims 2-4 as rejected under 35 USC 112(b), the examiner presents clarifying remarks.  The examiner understands the previous rejections of claims 2-4 to be maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        

/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        11/05/2022